Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Allowable Subject Matter
Claims 1 and 3-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the decision from the Appeal Board on 11/03/20, and after careful review of the complex claims as a whole, the examiner concurs that the prior art taken alone or in combination fails to teach the claims as a whole.
The above claims are deemed allowable given the complex nature of the claims in light of the analysis and decision provided by the Appeal Board. The examiner concurs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PASQUERO; Jerome et al.	US 20140282201 A1
Zhai; Shumin et al.	US 20160299685 A1
Boehl; Eberhard	US 20140230055 A1
Coccaro; Noah B. et al.	US 20140278379 A1
BANGALORE; Srinivas et al.	US 20160004690 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2658                                                                                                                                                                                                                                                                                                                                                                                              (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov